Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in response to communications filed on 05/31/2022. 
Claims 1,  2, 4-6, 8-10, 13-15 and 17 have been amended. Therefore, Claims 1-20 are currently pending and allowable.
The following response includes an Examiner’s statement of reasons for allowance.

Reasons for Allowance
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance.
Applicant’s amendment has been considered.
Applicant’s arguments, see Remarks, filed 05/31/2022, pg.13  with respect to 35 U.S.C. 101 rejection and pgs. 14-16 with respect to 35 U.S.C. 103(a) rejection have been fully considered and are persuasive.  The rejections have been withdrawn. 
	
Conclusion

	The prior art references most closely resembling the Applicant’s claimed invention are made of record and not relied upon are considered relevant but not applied:
Coughlin et al. (US 2012/0059580) discloses determining a geographic location of an appointment, a current participant location and an estimated time of arrival. If the time of arrival is close to time of meeting a notification is sent to the user. 
Perrella et al. (US 2012/0158448) discloses sending a late message when the estimated time of arrival is after the meeting start time.
Scheper et al. (US 9,955,318) discloses examining an employee schedule to identify locations of activities during a period of time associating user to a particular meeting room. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
/Renae Feacher/
Primary Examiner, Art Unit 3683